--------------------------------------------------------------------------------


EIGHTH AMENDMENT TO CREDIT AGREEMENT

        This Amendment, dated as of June 30, 2002, is made by and among INNOVEX,
INC., a Minnesota corporation (the “Borrower”), each of the banks appearing on
the signature pages hereof, together with such other banks as may from time to
time become a party to the Credit Agreement (defined below) pursuant to the
terms and conditions of Article VIII of the Credit Agreement (herein
collectively called the “Banks” and individually each called a “Bank”), and
WELLS FARGO BANK MINNESOTA, NATIONAL ASSOCIATION, formerly known as Norwest Bank
Minnesota, National Association, a national banking association, in its separate
capacity as administrative agent for itself and all other Banks (in such
capacity, the “Agent”).

Recitals

        A. The Borrower, the Banks and the Agent are parties to a Credit
Agreement dated as of September 15, 1999, a First Amendment to Credit Agreement
dated as of June 29, 2000, a Second Amendment to Credit Agreement dated as of
December 31, 2000, a Third Amendment to Credit Agreement dated as of March 30,
2001, a Fourth Amendment to Credit Agreement dated as of June 30, 2001, a Fifth
Amendment to Credit Agreement dated as of September 30, 2001, a Sixth Amendment
to Credit Agreement dated as of February 14, 2002 and a Seventh Amendment to
Credit Agreement dated as of April 29, 2002 (as so amended and as further
amended or restated from time to time, the “Credit Agreement”).

        B. Currently, the Borrower is in default of several provisions of the
Credit Agreement, and the Borrower has requested that the Banks and the Agent
waive the existing defaults and provide certain other financial accommodations.

        C. The Banks and the Agent are willing to grant the Borrower's requests
subject to the terms and conditions set forth below.

Agreement

        ACCORDINGLY, in consideration of the premises and for other good and
valuable consideration, the Borrower, the Banks and the Agent agree as follows:

        1. Definitions. All capitalized terms used in this Amendment and not
otherwise specifically defined in this Amendment shall have the meanings given
such terms in the Credit Agreement. In addition, Section 1.1 of the Credit
Agreement is hereby amended by restating the following definitions in the
appropriate alphabetical location:


          “Eighth Amendment” means the Eighth Amendment to Credit Agreement,
dated as of June 30, 2002, by and among the Borrower, the Banks and the Agent.


        2. Covenant Waivers.

        (a) June 30, 2002 Covenant Computation Date. The requirements of Section
5.11 of the Credit Agreement regarding the Borrower’s Minimum Net Worth and
Section 5.12 of the Credit Agreement regarding the Borrower’s Profitability are
waived by Banks. Such waivers are limited to the June 30, 2002 Covenant
Computation Date.

        (b) Agreement Regarding Other Covenant Computation Dates.


Page 14


--------------------------------------------------------------------------------



          (i) Minimum Net Worth. The requirements of Section 5.11 of the Credit
Agreement regarding the Borrower’s Minimum Net Worth as of September 30, 2002,
December 31, 2002 and March 31, 2003 (collectively, the “Subsequent Computation
Dates”, with each such date a “Subsequent Computation Date”) are waived by the
Banks, provided, however, such Minimum Net Worth must not be less than
$65,345,000 as of each such Subsequent Computation Date. Such waiver is limited
to the Subsequent Computation Dates and shall be ineffective as to any
Subsequent Computation Date if the Minimum Net Worth is less than $65,345,000 as
of such Subsequent Computation Date.


          (ii) Profitability. The requirements of Section 5.12 of the Credit
Agreement regarding the Borrower’s Profitability as of the Subsequent
Computation Dates are waived by the Banks, provided, however, such Profitability
must not be less than ($1,278,000) as of each such Subsequent Computation Date.
Such waiver is limited to the Subsequent Computation Dates and shall be
ineffective as to any Subsequent Computation Date if the Borrower’s
Profitability is less than ($1,278,000) as of such Subsequent Computation Date.


        3. Termination of Revolving Commitment. As of the date this Amendment is
executed, the Bank’s commitment to fund any Revolving Advances under the
Revolving Facility shall be terminated and the Borrower shall not be permitted
to request any additional Revolving Advances under the Credit Agreement. As of
the date of this Amendment is executed, the Borrower shall immediately repay any
and all existing Obligations under the Revolving Facility.

        4. Waiver Fee. In consideration for the waivers contained herein, on the
date this Amendment is executed, the Borrower shall pay the Agent a
non-refundable fully-earned waiver fee in the amount of $20,000 for the pro rata
account of the Banks on the basis of their respective Percentages.

        5. Conditions to Effectiveness. This Amendment, including the covenant
waivers contained in paragraph 2 herein, shall not be or become effective unless
the Agent receives each of the following items in form and substance acceptable
to the Agent on or before August 15, 2002:

        (a) This Amendment, duly executed by the Agent, the Banks and the
Borrower, and duly acknowledged by the Guarantors;

        (b) Payment of the fee referenced in paragraph 4; and

        (c) Payment of all legal fees incurred by the Agent through the date of
the execution of this Amendment.

        6. Continued Effectiveness. Except as amended by this Amendment, all of
the terms and conditions of the Credit Agreement and the other Loan Documents
shall remain in all other respects in full force and effect.

        7. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
counterparts taken together shall constitute but one and the same instrument.

        8. Release. The Borrower and each Guarantor, by signing its respective
Acknowledgment and Agreement set forth below, each hereby absolutely and
unconditionally releases and forever discharges the Agent and each of the Banks,
and any and all participants, parent corporations, subsidiary corporations,
affiliated corporations, insurers, indemnitors, successors and assigns thereof,
together with all of the present and former directors, officers, agents and
employees of any of the foregoing (the “Released Parties”), from any and all
claims, demands or causes of action of any kind, nature or description, whether
arising in law or equity or upon contract or tort or under any state or federal
law or otherwise, which the Borrower or such Guarantor has had, now has or has
made claim to have against such Released Party for or by reason of any act,
omission, matter, cause or thing whatsoever arising from the beginning of time
to and including the date of this Amendment in connection with or related to the
transactions evidenced by the Loan Documents, whether such claims, demands and
causes of action are mature or unmatured or known or unknown.


Page 15


--------------------------------------------------------------------------------

        9. No Other Waiver. Except as expressly set forth herein, the execution
of this Amendment shall not be deemed to be a waiver of any Event of Default
under the Credit Agreement, whether or not known to the Agent and/or the Banks
and whether or not existing on the date of this Amendment.

        10. Representations and Warranties. The Borrower hereby represents and
warrants to the Agent and the Banks as follows:


          (a) The Borrower has all requisite power and authority to execute this
Amendment and to perform all of its obligations under the Credit Agreement, as
amended by this Amendment, and the Credit Agreement, as amended by this
Amendment, and the other Loan Documents executed on behalf of the Borrower have
been duly executed and delivered by the Borrower and constitute the legal, valid
and binding obligations of the Borrower, enforceable in accordance with their
respective terms.


          (b) The execution, delivery and performance by the Borrower of the
Credit Agreement, as amended by this Amendment, and the other Loan Documents
executed on behalf of the Borrower have been duly authorized by all necessary
corporate action and do not (i) require any authorization, consent or approval
by any governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, (ii) violate any provision of any law,
rule or regulation or of any order, writ, injunction or decree presently in
effect, having applicability to the Borrower, or the Articles of Incorporation
or By-laws of the Borrower, or (iii) result in a breach of or constitute a
default under any indenture or loan or credit agreement or any other agreement,
lease or instrument to which the Borrower is a party or by which it or its
properties may be bound or affected.


          (c) All of the representations and warranties contained in Article IV
of the Credit Agreement are correct on and as of the date hereof as though made
on and as of such date, except to the extent that such representations and
warranties relate solely to an earlier date.


        11. References. All references in the Credit Agreement to “this
Agreement” shall be deemed to refer to the Credit Agreement as amended by this
Amendment; and any and all references in any of the other Loan Documents to the
“Credit Agreement” shall be deemed to refer to the Credit Agreement as amended
by this Amendment.

[Signature Page Follows]


Page 16


--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized as of the date
first above written.


INNOVEX, INC.


By
Its


WELLS FARGO BANK MINNESOTA, NATIONAL
      ASSOCIATION, formerly known as Norwest Bank
      Minnesota, National Association, as Bank and as Agent


By
Its


U.S. BANK NATIONAL ASSOCIATION, as Bank


By
Its


Page 17


--------------------------------------------------------------------------------


ACKNOWLEDGMENT AND AGREEMENT OF GUARANTORS

        The undersigned, each a guarantor of all debts, liabilities and other
obligations of Innovex, Inc., a Minnesota corporation (the “Borrower”) to the
Banks (as defined in the foregoing Amendment) and the Agent (as defined in the
foregoing Amendment) under the Credit Agreement (as defined in the foregoing
Amendment) and related Loan Documents (as defined in the foregoing Amendment)
pursuant to (i) a separate Guaranty from Innovex Precision Components, Inc.
dated as of September 15, 1999 (the “Precision Guaranty”) secured by a separate
Security Agreement from Innovex Precision Components, Inc. dated as of September
15, 1999 (the “Precision Security Agreement”), (ii) a separate Guaranty from
Innovex Southwest, Inc. dated as of September 15, 1999 (the “Southwest
Guaranty”) secured by a separate Security Agreement from Innovex Southwest, Inc.
dated as of September 15, 1999 (the “Southwest Security Agreement”), and (iii) a
separate Guaranty from ADFlex Cayman Limited dated as of December 31, 2000 (the
“ADFlex Guaranty,” together with the Precision Guaranty and the Southwest
Guaranty, each hereinafter called a “Guaranty”) secured by a separate Stock
Pledge Agreement from ADFlex Cayman Limited dated as of December 31, 2000 (the
“ADFlex Security Agreement,” together with the Precision Security Agreement and
the Southwest Security Agreement, each hereinafter called a “Security
Agreement”), hereby (a) acknowledges receipt of the foregoing Amendment; (b)
consents to the terms of the foregoing Amendment (including, without limitation,
the releases set forth in paragraph 8 of the foregoing Amendment) and execution
of the foregoing Amendment by the Borrower; (c) reaffirms its obligations to the
Agent and the Banks pursuant to the terms of its Guaranty, its Guarantor
Security Agreement and any other Loan Documents to which it is a party; and (d)
acknowledges that the Agent and the Banks may amend, restate, extend, renew, or
otherwise modify the Credit Agreement or any other Loan Document or any
indebtedness or agreement of the Borrower in favor of the Agent and/or the
Banks, or enter into any agreement or extend additional or other credit
accommodations to the Borrower, without notifying or obtaining the consent of
the undersigned and without impairing the liability of the undersigned under its
Guaranty, its Guarantor Security Agreement and any other Loan Documents to which
it is a party.


INNOVEX PRECISION COMPONENTS, INC.


By
Its


INNOVEX SOUTHWEST, INC.


By
Its


ADFLEX CAYMAN LIMITED


By
Its


Page 18
